Citation Nr: 0904604	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  00-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blood leakage into the right leg with resultant numbness and 
nerve damage, claimed to have resulted from VA medical 
treatment on July 30, 2001.

(The issues of entitlement to increased ratings for service-
connected traumatic arthritis of the left wrist and atrophy 
of the thenar muscles of the left hand are the subject of 
another decision.)

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A May 2006 Board decision denied the claim.  The veteran 
entered a timely appeal to the U. S. Court of Appeals for 
Veterans Claims (Court).  By a Memorandum Decision dated in 
July 2008, the Court vacated the Board's decision and 
remanded the case to the Board to obtain a medical opinion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On July 3, 2001, the veteran was seen at a VA medical 
facility for cardiology consultation; his weight apparently 
was deemed excessive in terms of its role in cardiological 
abnormality, as it is noted, as is the veteran's reported 
"concern about [his] EKG [results]."  It was determined that 
the veteran would undergo cardiac catheterization if he gave 
informed consent.  On July 23, 2001, he was told about what 
the procedure entails.  He signed a written consent to 
undergo the procedure.

On July 26, 2001, the veteran underwent cardiac 
catheterization at the University of Mississippi Medical 
Center (UMMC).  The cardiac catheterization report and 
surgeon's operation report document "no complications."  The 
signed (and witnessed) consent document shows the veteran was 
told about what the procedure entails and the risks and 
complications associated with that procedure (to include 
bleeding, bruising, infection, allergic reaction to dye if 
used during the procedure, medication used, or irregular or 
abnormal heartbeat, chest pain, heart attack, kidney failure, 
stroke, perforation of the heart or lungs, lung congestion or 
fluid, bleeding around the heart, surgical repair bleeding, 
emergency surgery, or death).

Subsequently, the veteran reportedly developed swelling, 
discoloration, pain and tingling sensation in the right thigh 
and, on the morning of July 30, 2001, telephoned the VA 
medical facility, and then presented himself for examination.  
VA clinical records dated that day and bearing time entry of 
9:45 AM show a diagnosis of pseudoaneurysm.  That diagnosis 
apparently was confirmed by ultrasound.  It was determined 
that the veteran needed surgery that could not be performed 
at the VA facility because a vascular surgeon was not 
available that day, nor were a recovery room and appropriate 
monitoring equipment.  Thus, arrangements were made to have 
him transferred by ambulance to UMMC for surgery that 
evening.  However, more than five hours had elapsed between 
the notation that the veteran should be transferred to UMMC 
and the receipt of official approval permitting the transfer.  

On July 30, 2001, the veteran underwent surgical repair of 
right femoral artery pseudoaneurysm.  Post-operative records 
dated within the week after surgery indicate there were no 
complications, including bleeding; and indicate the veteran 
did well post-operatively as of August 2, 2001, the day of 
discharge.  Pain and swelling in the lower right leg were 
reduced, but some numbness persisted.  Records of post-
surgical follow-up care show the veteran was improving and 
that the surgical scar was healing well, although there was 
some residual tenderness to palpation, decreased sensation, 
and edema.  The veteran was told that he might not have full 
sensation in the right leg, but it was noted there were "no 
surgical issues."

VA clinical records subsequent to the July 30, 2001 surgery 
document complaints of numbness and sensation of "bugs 
crawling" from the right mid-thigh down, and lower leg pain 
and edema.  In June 2002, however, it was noted that the 
veteran had palpable pulses throughout his right lower leg.  
No clinical evidence of muscle atrophy or tissue loss was 
shown.  The veteran had good arterial blood flow throughout 
the right leg and did not have a history of claudication 
symptoms or pain at rest.  He did have osteoarthritis in the 
knees, more pronounced in the right, as shown in April 2002 
X-ray records, and, as shown in April-June 2002 records, was 
being considered for total right knee replacement pending 
completion of a weight loss program and physical therapy 
evaluation.  He is using a thrombo-embolism deterrent (TED) 
hose to decrease dependent edema and a walker to ambulate, 
which he reportedly does about two blocks daily, and was 
prescribed the fentanyl patch.

In essence, the veteran contends that there was a delay in VA 
approval of emergency admission to UMMC for surgery, and that 
the delay amounted to VA negligence that resulted in 
additional disability of his right leg.  The veteran also 
contends that he was not adequately informed that a right 
femoral pseudoaneurysm; and swelling, discoloration, pain and 
tingling sensation in the right thigh were reasonably 
foreseeable consequences of his heart catheterization.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion by a 
vascular surgeon.  The veteran's VA claims 
folder, and a copy of this remand, must be 
made available to the examiner for review 
in connection with the opinion.

After reviewing the claims file and, if 
determined to be necessary, conducting 
further examination of the veteran, the 
examiner should provide an opinion as to 
each of the following questions:

(a) Did the veteran suffer additional 
disability to the right leg due to VA 
surgery and subsequent post-surgical 
treatment?  If so, please identify the 
additional disability incurred.  If not, 
discuss the VA clinical records dated on 
July 30, 2001, which show a diagnosis of 
pseudoaneurysm confirmed by ultrasound.  

(b) If the veteran has additional right 
leg disability, was the proximate cause of 
the disability due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing the hospital 
care, medical or surgical treatment, or 
examination?  Did VA exercise the degree 
of care that would be expected of a 
reasonable health care provider? Discuss 
the more than five-hour time lapse between 
the notation that the veteran should be 
transferred to UMMC on July 30, 2001, and 
the receipt of official approval 
permitting the transfer.

(c) Did VA furnish medical or surgical 
treatment without the veteran's informed 
consent?  Specifically, was the veteran 
adequately informed that a right femoral 
pseudoaneurysm (if the veteran currently 
has such a condition); and swelling, 
discoloration, pain and tingling sensation 
in the right thigh were reasonably 
foreseeable consequences of his heart 
catheterization?

(d) Is any additional right leg disability 
due to an event that was not reasonably 
foreseeable?

A complete rationale must be provided for 
all conclusions.

2.  Then, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his attorney.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


